Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00406-CV

 Richard A. CONTRERAS, the owner heir to Los Ojuelos Ranch, Abst. #1393-Sur. #592, Ind.;
                                     Appellant

                                                    v.

   Enrique BENAVIDES, et. al.; Leroy & Lavada Jones; Jean Shell, Trust; Huisache Land &
   Minerals, Ltd.; Guillermo Salinas & CAAMR Invest Janice Hinds-Ind.; Los Ojuelos Ranch
               Partnership; Diana Peacock, Mgr.; Killam Ranch Properties, Ltd.;
                                          Appellees

                      From the 406th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2014CV7002684-D4
                             Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 14, 2019

DISMISSED FOR WANT OF PROSECUTION

           On June 24, 2019, the trial court clerk filed a notification of late record, stating that the

appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

In response, we ordered appellant to provide written proof to this court on or before July 8, 2019,

that either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee;

or (2) appellant was entitled to appeal without paying the clerk’s fee. We warned that if appellant

failed to file an appropriate response within the time provided, this appeal would be dismissed.
                                                                                      04-19-00406-CV


See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal if clerk’s record is not filed due to

appellant’s fault); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails

to comply with an order of this court). Appellant failed to file an appropriate response. Therefore,

we dismiss this appeal. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c).

                                                  PER CURIAM




                                                -2-